DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 11/24/2020. In virtue of this communication, claims 20 – 28, 30 – 35 have been cancelled; claims 1 – 3, 5, 7- 12, 15 – 16, 18 – 19, and 29 have been amended. Claims 1 – 19 and 29 are currently pending in the instant application.
Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1 - 17, 19, 29, drawn to reporting cell identifier of a wireless device operating in a wireless communication network, classified in H04W76/11 and H04W24/10.
II.	Claim 18, drawn to synchronization between nodes, classified in H04W56/001 and  H04W92/20.
The inventions are independent or distinct, each from the other because:
3.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group II has separate utility such as communication between two network nodes by informing about cell-defining synchronization blocks, wherein subcombination Group I reporting cell identifier of a wireless device operating in a wireless communication network. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the 
4.	During a telephone conversation with Mr. David Hall (Reg. No. 38,904) on March 3, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1 - 17, 19, 29 and canceled Group II, claim 18.
Drawings
5.	The drawing (Fig. 14) is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: character “62” in Fig. 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
6.	The disclosure is objected to because of the following informalities: the title comprises some acronyms “CGI, NR, SIB1” , which should be spelled out. Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 16, 17, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 16 and 29, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 is also rejected because it directly depends to claim 16.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 – 5, 7 – 10, 15 – 17, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (hereinafter “Cheng”) (WO 2019/196906 A1).

receiving configuration information indicating that the wireless device is to report identifier information (i.e., CGI) for a cell, the configuration information identifying a first frequency (see [0088] - [0090], [0098] for the UE receives a first synchronization signal block (SSB) in a radio frequency band of a first cell of a neighboring BS and report a PCI for the first cell to the serving BS, the serving BS identifies the radio frequency band and figures out the PCI is unknown then transmits an instruction for the UE to report a CGI of the neighbor cell, and see [0096] for a synchronization raster indicates frequency positions of the SSB, thus a first frequency);
acquiring a first part of system information for the cell on the first frequency, using the configuration information (see [0089], [0098] for the UE obtains system information associated with the first SSB associated with the neighbor cell, see [0043] for the MIB, thus a first part); 
determining that a second part of system information for the cell is not transmitted on the first frequency, the second part of system information for the cell being necessary for determining the identifier information (see [0098], [0101] for where the SSB is not associated with Remaining System Information ‘RMSI’, i.e., the cell ID not be derived from SIB1);
receiving the second part of system information, including the identifier information (i.e., CGI) (see [0090] for the serving BS instructs the UE switches 
reporting the identifier information for the cell to the wireless communications network (see [0088], [0090], [0101] for the UE report the CGI of the neighbor cell to the serving BS).
Cheng teaches in paragraph [0096] that a synchronization raster indicates frequency positions of the SSB and in paragraph [0098] that the UE receives an indication to find another SSB with RMSI for CGI reporting in the next synchronization raster. Specially, in paragraph [0090] Cheng teaches that the serving BS instructs the UE switches frequency. Thus, it is obviously for instruction to the UE find another SSB and switch frequency in order to receive CGI on the second frequency. The motivation would provide enhance reporting CGI for the neighbor cell.
Regarding claim 2, Cheng discloses wherein determining that the second part of system information for the cell is not transmitted on the first frequency comprises determining that a System Information Block type 1 (SIB 1) for the cell is not transmitted on the first frequency (see [0098], [0101] for the UE determines the SSB in first frequency is not associated with Remaining System Information ‘RMSI’, i.e., the cell ID not be derived from SIB1).
Regarding claim 4, Cheng discloses wherein the identifier information further comprises a tracking area code, TAC, or a public land mobile network, PLMN, identity list, or both (see [0093] for CGI including TAC and all available PLMN IDs of the neighbor cell).

Regarding claim 7, Cheng discloses wherein the CD-SSB comprises a System Information Block type 1, SIB 1, and wherein the method comprises obtaining the identifier information using the SIB 1 (see [0088], [0097], [0098] for the UE receives an indication to find another SSB with RMSI including SIB1 for CGI reporting).
Regarding claim 8, Cheng discloses wherein said receiving the second part of system information for the cell is performed using a physical cell identifier, PCI, identical to that used for said receiving the first part of system information for the cell (see [0088],  [0093], [0098], and Fig. 16 for using the PCI unknown to find the CGI and update the neighbor list when the PCI is not on the neighbor list, thus the same PCI).
Regarding claim 9, Cheng discloses wherein said receiving the second part of system information for the cell is performed using a different physical cell identifier, PCI, from that used for said receiving the first part of system information for the cell, wherein the different PCI is derived by the wireless device according to a predetermined rule (see [0090], [0101] for when the UE has determined the SSB is off synchronization raster (thus predetermined rule for check whether the SSB is on synchronization raster or not), and see Fig. 17 for the UE switches frequency to obtain system information 
Regarding claim 10, Cheng discloses wherein the method further comprises: after determining that the second part of system information for the cell containing identifier information for the cell is not transmitted on the first frequency, sending a first report to the wireless communications network, the first report indicating that the second part of system information for the cell containing identifier information for the cell is not transmitted on the first frequency (see [0098], [0101] for where the SSB is not associated with Remaining System Information ‘RMSI’, i.e., the cell ID not be derived from SIB1, see [0049] for the CGI not broadcast in SIB1, the UE sends a first random access message to request CGI, and see blocks 1920 - 1930 of Fig. 19); and4In re: Icaro L. J. DA SILVAPCT Application No.: PCT/SE2019/050717 Filing Date: July 31, 2019after sending the first report, receiving additional configuration information indicating at least the second frequency (see [0088], [0097], [0098] for when the SSB is not associated with RMSI, the UE receives an indication to find another SSB with RMSI including SIB1 for CGI reporting in the next synchronization raster).
Regarding claim 15, Cheng discloses wherein the method comprises: responsive to said determining that the second part of system information for the cell is not transmitted on the first frequency, re-starting a timer that limits time spent searching for the identifier information for the cell (see [0090] and Fig. 19 for the UE determine a timing reference and request CGI from the neighbor cell).
Regarding claims 16, 17, and 29, Cheng discloses a method in a network node (i.e. a serving BS) operating in a wireless communications network (see Fig. 2, abstract for a wireless network, i.e., NR system), the method comprising: 

indicating, to the wireless device, that the wireless device is permitted to perform a search for a second part of system information, in the event that the second part of system information for the cell is not transmitted on the first frequency, the second part of system information for the cell being necessary for determining the identifier information (see [0098], [0101] for where the SSB is not associated with Remaining System Information ‘RMSI’, i.e., the cell ID not be derived from SIB1, see [0090] for the serving BS instructs the UE switches frequency, see [0088], [0097], [0098] for when the SSB is not associated with RMSI, the UE receives an indication to find another SSB with RMSI including SIB1 for CGI reporting in the next synchronization raster); and 
receiving, from the wireless device, the identifier information for the cell (see [0088], [0090], [0101] for the UE report the CGI of the neighbor cell to the serving BS).
.
11.	Claims 6 and 12 – 14  are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (hereinafter “Cheng”) (WO 2019/196906 A1) as applied to claim 1 above, in view of R2-1809859 (Remaining issue for ANR).
Regarding claim 6, Cheng discloses wherein determining that the second part of system information for the cell is not transmitted on the first frequency comprises determining that the cell has an associated CD-SSB transmitted on the second frequency (see [0088], [0090], [0097], [0098] for when the SSB is not associated with RMSI, the UE receives an indication to find another SSB with RMSI including SIB1 associated with the neighbor cell for CGI reporting in the next synchronization raster, and see reject claim 1 for the second frequency).
Cheng does not disclose specifically that the second frequency being indicated in the first part of the system information.
In an analogous art, R2 discloses the second frequency being indicated in the first part of the system information (see 2.1 which discloses that if SIB1/RMSI is not broadcast, as MIB content provides information where cell defining SSB can be found, 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Cheng, and have the second frequency being indicated in the first part of the system information thereby provides the UE to obtain the second frequency such that perform CGI reporting a neighbor cell, as discussed by R2 (see R2, 2.1). 
Regarding claim 12, Cheng does not disclose specifically that determining the second frequency from the first part of the system information for the cell.
In an analogous art, R2 discloses determining the second frequency from the first part of the system information for the cell (see 2.1 which discloses that if SIB1/RMSI is not broadcast, as MIB content provides information where cell defining SSB can be found, wherein the frequency is a frequency that can be derived by information of SSB offset and PDCCH configSIB1 in MIB).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Cheng, and have determining the second frequency from the first part of the system information for the cell thereby provides the UE to obtain the second frequency such that perform CGI reporting a neighbor cell, as discussed by R2 (see R2, 2.1). 
Regarding claim 13, Cheng in view of R2 disclose determining, from the first part of system information for the cell, a physical cell identifier, PCI, for said receiving the second part of system information for the cell (see Cheng, [0088],  [0093], [0098], and Fig. 16 for using the PCI unknown to find the CGI).
.

Allowable Subject Matter
12.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645